          Case 1:19-cr-00869-ER Document 45 Filed 05/29/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 29, 2020

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Neil Cole, 19 Cr. 869 (ER)

Dear Judge Ramos:

       In response to the inquiry from Your Honor’s chambers, the Government respectfully
requests that the conference scheduled for Thursday, June 4 at 11:00 a.m. be adjourned until late
August 2020 in light of the ongoing Covid-19 pandemic and the Chief Judge’s standing order
adjourning all jury trials until further order of the court.

        By way of background, trial in this case had been scheduled for May 11, 2020. In light of
the pandemic, on March 27, 2020, the Government requested that the Court adjourn trial sine die
and set a scheduling conference in approximately 60 days in order to assess whether it would be
feasible at that point to schedule a definitive trial date. (Docket 38). Later that day, the Chief
Judge issued a standing order adjourning all trials until June 1, 2020. On April 1, the Court granted
the Government’s request, adjourning the trial and all pretrial deadlines sine die, and setting a
conference for June 4. (Docket 40). On April 20, the Chief Judge issued a standing order
adjourning all jury trials until further order of the court. That order remains in effect.

        It appears that the purpose of the upcoming conference—to set a definitive trial date—
cannot be achieved under present circumstances. Because it remains uncertain when jury trials
can resume and this case can be tried, we respectfully submit that it would not be productive to
hold a conference on June 4 or set a trial date at that time. Accordingly, we respectfully propose
that the Court postpone the conference until a date later this summer when the Court and the parties
will likely be in a better position to assess when it is feasible for trial to proceed.

        The Government also respectfully requests an opportunity to be heard when the Court
ultimately schedules trial, as AUSAs Imperatore and Hartman are scheduled to handle an
accounting fraud trial before Judge Rakoff beginning on October 5, 2020, which is expected to last
up to six weeks.
          Case 1:19-cr-00869-ER Document 45 Filed 05/29/20 Page 2 of 2
                                                                                           Page 2


       In light of the ongoing pandemic, the Government requests that the Court exclude time
until the next conference date under the Speedy Trial Act, pursuant to 18 U.S.C.
3161(h)(7)(A). Such an exclusion is in the interests of justice for the reasons stated in the Chief
Judge’s March 27 and April 20 standing orders.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                         by: _________/s/______________________
                                             Edward Imperatore/Scott Hartman/Jared Lenow
                                             Assistant United States Attorneys
                                             (212) 637-2327/2527/1068



cc: Counsel of Record (via ECF)
